Citation Nr: 1537187	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  92-22 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

Entitlement to a rating in excess of 40 percent for degenerative joint disease (DJD) of the cervical spine on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran had active military service from May 1974 to May 1976. 

This appeal to the Board of Veterans' Appeals (Board) originally arose from a June 1991 rating decision in which the RO, inter alia, granted service connection and assigned an initial 10 percent rating for DJD of the cervical spine, effective April 9, 1990.  In October 1991, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned.  According to a June 1992 supplemental statement of the case (SSOC), a statement of the case (SOC) was issued in November 1991, although it could not be physically found in the record.  Correspondence from the Veteran's representative (VA Form 1-646) dated in May 1992 was accepted as a substantive appeal, in lieu of a VA Form 9 (Appeal to the Board of Veterans' Appeals).

In May 2002, the Veteran and his wife at that time testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

After multiple interim RO and Board actions, in November 2013, the only matter on appeal remaining before the Board was the matter of a rating in excess of 30 percent for DJD of the cervical spine, from September 23, 2002.  At that time, given evidence suggesting that the cervical spine disability may have been causing interference with the Veteran's employment, the Board bifurcated the issue on appeal into schedular and extra-schedular components, and granted a 40 percent schedular rating for DJD of the cervical spine for the entirety of the appeal period extending from September 23, 2002 forward.  The Board then remanded the matter of a higher, extra-schedular rating to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further action.  After accomplishing the requested actions, the AMC continued to deny the claim for a higher rating on an extra-schedular basis (as reflected in a December 2013 SSOC), and returned that matter to the Board for further appellate consideration.  

In September 2014, the Board denied entitlement to a rating in excess of 40 percent for DJD of the cervical spine on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  

The Veteran appealed the Board's September 2014 decision to the Court.  In May 2015, the Court granted a joint motion for remand filed by representatives for both parties, vacating the Board's decision that denied entitlement to a rating in excess of 40 percent for DJD of the cervical spine on an extra-schedular basis, and remanding that matter to the Board for further proceedings consistent with the joint motion. 

This appeal is now being processed primarily utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  However, there is also a temporary paper file associated with this appeal which has also been reviewed.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.  

2.  At no point pertinent to this appeal has the Veteran's degenerative joint disease of the cervical spine, alone, with the use of sedating medications, or with associated peripheral neuropathy of the upper extremities, been shown to be so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.



CONCLUSION OF LAW

The criteria for rating in excess of 40 percent for DJD of the cervical spine, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 was revised, in part.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  Notably, the final rule removed the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings, as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

Post rating, a January 2009 letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The January 2009 letter also provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman, and specifically informed the Veteran to submit any evidence in his possession pertinent to the claim on appeal (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 in effect prior to May 30, 2008).  Moreover, June 1992 and January 2009 SSOCs set forth the criteria for a higher rating for cervical spine disability in effect prior to September 23, 2002 (which suffices, in part, for Dingess/Hartman). 

During the pendency of this appeal, the applicable criteria for rating intervertebral disc syndrome changed, effective September 23, 2002, and the rating criteria for all disabilities of the spine changed effective September 26, 2003.  See 67 Fed. Reg. 54345 (2002); 68 Fed. Reg. 51454 - 51458 (2003).  In conjunction with such changes additional duty to assist letters were issued in November 2010 and June 2011.  

After issuance of the above-described notice, and opportunity for the Veteran to respond, July 2012 and May 2013 SSOCs reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the aforementioned notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

The Board notes that the record until June 2011 included no letter specifically notifying the Veteran of what the evidence must show to support a claim for a higher rating.  However, the absence of such notice until that point is not shown to prejudice the Veteran, inasmuch as in this regard, the claims file reflects that the Veteran and his representative had actual knowledge of the information and evidence necessary to support his claim for a higher initial rating.  Accordingly, the Board finds that the omission of a specific letter pertinent to the claim for higher rating prior to June 2011 is harmless.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).

Pursuant to the November 2013 remand, the RO/AMC sent the Veteran a VCAA letter in November 2013 requesting that the Veteran identify and/or submit any additional evidence relating to the matter of a higher, extra-schedular rating.  The Veteran did not respond to the letter and has not since submitted any additional evidence for the file.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Under these circumstances, the Board finds that the RO/AMC complied with the Board's remand directives, to extent possible, and that no further AOJ action in this regard is required.

Accordingly, the Board will adjudicate the claim remaining on appeal based on evidence already on file which includes the Veteran's VA treatment records, private medical records, lay statements, and the reports of VA examinations conducted in May 2007, May 2011, April 2012, and February 2013. 

As for the May 2002 hearing, the Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, the Board finds that, pursuant to Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that, with respect to the remaining matter on appeal, the hearing was legally sufficient. 

As reflected in the hearing transcript, the undersigned Veterans Law Judge identified the issues on appeal (which, at that time included the matter of a rating in excess of 30 percent for DJD of the cervical spine), and solicited testimony from the Veteran and his then spouse concerning the Veteran's cervical spine symptoms, as well as functional and occupational impairment associated with DJD of the cervical spine.  Although the undersigned did not explicitly suggest the submission of any additional evidence, the hearing discussion did not reveal any specific, existing evidence had been overlooked with regard to the instant claim.  Moreover, following the hearing, and as recently as the 2013 remand, the Veteran was afforded notice of what is needed to support a higher, extra-schedular rating.  Significantly, the Veteran was afforded opportunity to identify or submit evidence relevant to the matter remaining on appeal-an opportunity of which, as explained above, the Veteran did not avail himself. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Background

Pertinent to the matter remaining on appeal, when seen by VA in October 2004, the Veteran denied having numbness or radiation of pain down to the legs, except when he sat in a low chair or on the toilet, at which times he described having numbness.  He denied having bowel or bladder incontinence. 

In a statement dated in December 2004, the Veteran stated that he was given a cane and back brace to help him walk. 

An MRI study of May 2005 revealed marked worsening of spinal canal stenosis at the C3-4 and C5-6 levels since the last study of July 2002. 

A September 2005 clinical note reflects that the Veteran reported having increasingly severe pain in the neck and both arms.  It was noted that he had been a painter for 20 years or more and now found it increasingly painful to extend his neck or bend his lumbar spine.  The report indicated that the pain had required morphine use for the past 4 years.  The VA physician opined that it was unwise for the Veteran to continue at his present occupation and stated that he could not do work which required prolonged standing, bending, lifting or sitting.  A September 2005 radiology report revealed degenerative disc disease of C3 through C7, with no evidence of instability on flexion and extension lateral views, and vertebral body heights within normal limits.  

A VA examination was conducted in May 2007.  The Veteran then complained of neck pain radiating to right upper extremity, laterally.  A history of fatigue, decreased motion, stiffness, weakness, spasms and pain was recorded.  Severe daily flare-ups were noted.  Objective examination of the cervical spine revealed no atrophy, guarding or weakness, but was positive for spasm, tenderness, and pain with motion.  Spasms, guarding and tenderness were assessed as not severe enough to be responsible for abnormal gait or spinal contour.  Other findings were positive for lumbar lordosis, but negative for kyphosis, listing, lumbar flattening, scoliosis, and reverse lordosis.  Motor examination was 5/5 in all upper and lower extremities.  Sensory examination was 2/2 in all upper and lower extremities, except in the right lower extremity where light touch was 1/2.  There was no cervical spine ankylosis.  Cervical spondylosis and disc herniation were diagnosed.

The May 2007 report indicates that the Veteran was not employed at that time due to neck and low back problems and, while he had not been employed for 2 to 5 years, he was not retired.  Therefore, the examiner did not assess whether the disability of the cervical spine had any effect on the Veteran's usual occupation.  With respect to daily activities the examiner noted that there was no impact with respect to daily bathing and grooming; mild impact on recreation; moderate impact on travelling, shopping, and chores; and severe impact for purposes of exercise and sports.  The examiner indicated that the Veteran had experienced 3 incapacitating episodes during the past 12 months.  

A VA examination was conducted in May 2011.  The Veteran's complaints included whole back pain with radiation to the right upper extremity, described as chronic and severe.  It was reported that 4 to 5 episodes of incapacitating episodes of back pain had occurred during the past years, lasting for about 2 days per episode.  It was noted that the Veteran was a painter, which aggravated his pain.  Increased pain and some additional limitation during flare ups were reported, which could not be specified without resort to speculation.  Range of motion was from 0 to 35-45 degrees, with pain on extremes.  Left and right lateral flexion and rotation was from 0 to 15 degrees, with pain.  There was no evidence of ankylosis.  Straightening of the lumbar lordosis was reported.  Sensory examination was normal and motor examination was nearly normal at 4/5.  Functional loss described as pain, weakness, and lack of endurance was reported.  The examiner indicated that these factors did not cause additional limitation of motion with repetitive testing.  DJD and degenerative disc disease of the cervical spine C2-3 through C6-7, with herniated nucleus pulposus at L6-7 and spinal stenosis was diagnosed.  There was no discussion of the Veteran's employment status or of any occupational limitations at that time. 

In the March 2012 remand, the Board observed that no physician had explicitly identified radiculopathy and/or other neurological impairment as (a) separately ratable manifestation(s) of cervical spine disability, or provided an assessment of the severity of any such manifestations(s), for purposes of evaluating the disability and observed that such information would also have a bearing on evaluating the cervical spine disability on the basis of incapacitating episodes.

Accordingly, a VA examination was conducted in April 2012.  Cervical spondylosis and cervical discopathy were diagnosed.  Occasional use of a brace was noted.  Range of motion from 10 (extension) to 45 (flexion) degrees was recorded, with pain on extremes.  Rotation was from 20 (right) to 30 (left) degrees, with pain on extremes.  Lateral flexion was from 25 (right) to 20 (left) degrees, with pain on extremes.  Repetitive testing could not be conducted.  Functional impairment described as less movement than normal and pain on movement was recorded.  There was no guarding or muscle spasms of the cervical spine, but localized tenderness and radicular pain were noted.  Incapacitating episodes during the past 12 months occurring for at least a week, but less than 2 weeks, were noted.  The report indicates that the Veteran was working as a painter and had pain when he got home every day; it was also noted that trying to work as a painter was extremely difficult and limiting. 

A, April 2012 VA neurological examination revealed that the Veteran had peripheral neuropathy of the upper extremities which was related to his disability of the cervical spine.  The examiner indicated that the peripheral nerve condition did impact the Veteran's ability to work.  It was commented that the Veteran could not carry out his work as a painter and had been moved to the night shift, as the work load was lighter at night. 

A May 2012 VA MRI study revealed straightening of the cervical spine with degenerative changes at multiple levels, central spinal stenosis and neural foraminal narrowing. 

Service connection for radiculopathy of the right and left upper extremities, as secondary to  service-connected cervical spine disability was established in a June 2012 rating action, and separate 20 percent (right), and 30 percent (left), ratings were assigned effective from April 2012. 

In a January 2013 statement, the Veteran's fiancé described manifestations of the Veteran's cervical spine disability including pain and missing days from work.  

Also submitted for the file was a January 2013 from the Veteran's supervisor at work, explaining that the Veteran's work performance and attendance had diminished, which was reported as secondary to wrist and/or neck problems.  It was noted that the Veteran was employed as a painter.  The supervisor indicated that the Veteran's work performance had become poor to sub-standard within the last 6 to 8 months.  It was also noted that the Veteran constantly complained about his neck and wrist, which was believed to be a direct correlation to his poor work performance. 

The Veteran also provided a statement attesting to his severe, chronic, neck pain.  He mentioned that as a result of back, neck, and arm pain, he was sometimes unable to come to work for days at a time, and other times had to leave early.  He reported that he had been penalized because of his inability to perform at work (but did not explain any such specific instance).  See January 2013 statement from the Veteran.  

A VA examination was most recently conducted in February 2013.  Daily constant pain was reported.  Range of motion from 10 (extension) to 35 (flexion) degrees was recorded, with pain on extremes.  Rotation was to 45 (right) to 45 (left) degrees, with pain on extremes.  Lateral flexion was from 10 (right) to 10 (left) degrees, with pain on extremes.  Repetitive testing revealed no further limitation of motion.  Functional impairment described as less movement than normal, weakened movement, incoordination, disturbance of locomotion, and interference with sitting/standing.  Symptoms of guarding and muscle spasms were reported as severe enough to result in abnormal gait and spinal contour.  Incapacitating episodes during the past 12 months occurring for at least 2 weeks, but less than 4 weeks, were noted.  The report indicated that the Veteran had been employed as a painter but was no longer able to do that work.  It was reported that he was on light duty as a night supervisor, inspecting areas which might need painting.  Functional limitations were also described as an inability to drive and needing assistance with activities of daily living.  The examiner also noted that the Veteran's use of sedating medications was as a factor in his ability to function at work and that he should not use any dangerous equipment. 

In November 2013, a duty to assist letter was issued asking the Veteran to submit or identify any evidence relating to the matter of an extra-schedular rating for the disability of the cervical spine.  The Veteran did not respond to that letter and no additional evidence has been added to either the physical or electronic claims folders. 

In an SSOC issued in December 2013, the AOJ/Appeals Management Center (AMC) denied the claim of entitlement to a rating in excess of 40 percent for degenerative joint disease (DJD) of the cervical spine on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

III.  Analysis

A schedular rating itself is recognition that claimant's industrial capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  Id. at 363; 38 C.F.R. § 4.1 (2015). 

VA's rating schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Under those circumstances, where the schedular evaluations are found to be inadequate, a veteran may be awarded a rating higher than that encompassed by the schedular criteria.  38 C.F.R. § 3.321(b)(1) (2015).  According to the regulation, an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  Id.  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993); 38 C.F.R § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher, 4 Vet. App. at 60.  See also 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See 38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. at 111.

In a November 2013 decision, the Board found that, collectively, the evidence provided a basis for the assignment of a 40 percent schedular rating for DJD of the cervical spine.  In this regard, using the provisions of Diagnostic Code (DC) 5293 (as in effect prior to September 23, 2002), the Board found that the Veteran's cervical spine disability was manifested by severe intervertebral disc syndrome (IVDS), with recurring attacks, and only intermittent relief; but not by IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief; manifestations associated with the assignment of a 60 percent rating under the former criteria. 

Revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, for rating intervertebral disc syndrome provide that preoperative or postoperative intervertebral disc syndrome is to be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

With regard to the first method of evaluation (total duration of incapacitating episodes over the past 12 months), the new criteria provide that a 40 percent evaluation is warranted if intervertebral disc syndrome is manifested by incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12 month period; and a 60 percent rating is warranted if the total duration is at least six weeks.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  For purposes of evaluating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The term "chronic orthopedic and neurologic manifestations" were defined as "orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so."  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). 

As determined by the Board in the November 2013 decision, since September 23, 2002, incapacitating episodes during the prior 12 months occurring for at least 2 weeks, but less than 4 weeks, at most, have been reported (2013 VA examination).  Accordingly, as previously determined by the Board in 2013, this rating criteria provides no basis for the assignment of a rating in excess of the newly assigned 40 percent rating 

With regard to the second method of evaluation under the revised criteria, the General Rating Formula provides a unified schedule for orthopedic symptomatology, including limitation of motion, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  To receive a rating of 40 percent, unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine must be shown.  As also previously determined by the Board in 2013, none of these manifestations have been shown at any time since September 23, 2002.  The criteria for a 50 percent rating requiring evidence of unfavorable ankylosis of the entire thoracolumbar spine have similarly not been shown; nor has unfavorable ankylosis of the entire spine, which is a required finding for the assignment of a 100 percent rating.

The Board also points out that service connection was established for radiculopathy of the right and left upper extremities, secondary to a service-connected disability of the cervical spine in a June 2012 rating action, and separate 20 percent (right), and 30 percent (left), ratings were assigned effective from April 2012.  The Veteran did not appeal those assigned ratings.   

At the outset, the  Board notes that, in this case, the schedular criteria appear adequate to evaluate the Veteran's DJD of the cervical spine with radiculopathy of the upper extremities.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  All of types of symptoms the Veteran experiences are contemplated by the rating criteria.  In creating the rating criteria for evaluating the spine, VA "developed evaluation criteria that are meant to take pain and other symptoms into account."  68 Fed. Reg. 51454, 51455 (Aug. 27, 2003).  Additionally, sections 4.40 and 4.45 of the Rating Schedule provide that musculoskeletal system ratings contemplate functional loss and the factors of disability affecting the joints.  The evaluations are all encompassing in that they have specific requirements such as a range of motion measurement, yet are broad in that they provide for a level of impairment based on functional loss.

 and there is no specific argument to the contrary.  Under the analysis set forth in Thun, such a determination indicates that the threshold requirement of 38 C.F.R. § 3.321 is not met, and that any further discussion of that regulation is unnecessary. 

Here, however, the matter of whether the Veteran's DJD of the cervical spine with radiculopathy of the upper extremities may have caused marked interference with employment (i.e., beyond that contemplated in the assigned rating(s)) has been raised, particularly by the January 2013 statements submitted by the Veteran and his supervisor at work.  In the December 2013 SSOC, the AMC found that no additional evidence, lay or medical, was added to the file after the February 2013 VA examination, and concluded that the Veteran did not qualify for an extra-schedular rating, since his case did not present findings of an exceptional or unusual circumstances that interfered with employment or frequent period of hospitalization as to render impractical the application of the regular schedular standards  After a careful review of the Veteran's claims file, the Board agrees.

The Board finds that there simply is no persuasive evidence to support a finding that the Veteran's DJD of the cervical spine-either alone, or with the use of sedating medications and/ or with associated radiculopathy of the upper extremities-has produced marked interference with employment at any period under consideration.  The Veteran's current 40 disability rating contemplates the Veteran's symptomatology, including any limitations in his functioning, range of motion, and any pain.  The Board further notes that the evidence does not establish frequent treatment-much less, frequent hospitalization-for the Veteran's service-connected cervical spine disability.  There also is no showing that the disability has otherwise rendered the application of the regular schedular standards impractical.  In this regard, the Board points out that, even if the Veteran is presently working and had to take time off or was afforded accommodations at work due to his disability of the cervical spine, there is no evidence to suggest that his current disability ratings would not adequately compensate him for such time loss and accommodation.  

With respect to the use of sedating medications to treat the service-connected  cervical spine disability, while the February 2013 VA examiner noted that the Veteran's use of sedating medications is a factor in his ability to function at work and should not use dangerous equipment, there is no indication or allegation that the medications the Veteran takes for his service-connected cervical spine disability have actually resulted in impaired concentration, increased sleepiness, or any other marked interference with employment; nor does the evidence reflect that his job inspecting areas that might need painting requires the use of heavy, or otherwise, dangerous equipment.  Therefore, while the Veteran's use of sedating medication is a factor in his ability to function at work, there is no persuasive evidence showing that his use of any such medications has resulted in marked interference with his employment or missed days from work.  

The Board points out that missing days of work or other interference with employment are not symptoms, but the result of symptoms.  This forms the basis of the Rating Schedule. "Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  Thus, the schedular rating in and of itself is a reflection of occupational impairment that may manifest in missed days of work or any other interference with employment.  

Significantly, the "Director of [Compensation and Pension] has been delegated the authority to draft the rating schedule, based 'as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.' . . . The Director of [Compensation and Pension]'s expertise is in determining the average earning capacity impairment due exclusively to the service-connected disability."  Anderson v. Shinseki, 22 Vet. App. 423, 431 (2009) (Schoelen, J. concurring).  Thus, any occupational impairment, such as missed days of work or any other interference with employment, is taken into account by the Rating Schedule developed by those with the expertise in determining such impairment.  Any effect on the Veteran's family life and any effects caused by the use of sedating medications are contemplated in a similar manner.  Such effects are not "symptoms" set forth in any portion of the Rating Schedule, yet they are a result of the same symptoms that cause missed work, e.g., pain, painful motion, and limitation of motion/function.  Thus, those impairments are contemplated by the rating criteria as they are based on the same symptomatology.

The Board further notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  As mentioned, service connection has been established for DJD of the cervical spine and for associated neurological manifestations impacting both upper extremities.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Accordingly, the Board finds that functional impairment due to DJD of the cervical spine with upper extremity neuropathy that is compounded by missing work and effects on family life is contemplated in the assigned 40 percent schedular rating..  Therefore, the Board determines that the Veteran's complaints have been considered under the Rating Schedule.  In short, the rating criteria reasonably describe the Veteran's symptomatology and resulting level of impairment. 

As the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of this claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that claim for a rating in excess of 40 percent for DJD of the cervical spine, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against this remaining claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 40 percent for DJD of the cervical spine, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), is denied. 




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


